Citation Nr: 0843637	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-17 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for hiatal hernia.

2.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.

3.  Entitlement to service connection for diverticulosis and 
a history of colon polyps.

4.  Entitlement to service connection for pneumonia.

5.  Whether a claim of entitlement to service connection for 
a right shoulder disability should be reopened and, if so, 
whether the claim should be granted. 

6.  Whether a claim of entitlement to service connection for 
exposure to phosgene gas should be reopened and, if so, 
whether the claim should be granted. 

7.  Whether a claim of entitlement to service connection for 
a right knee disability should be reopened and, if so, 
whether the claim should be granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In an April 2006 written statement, the veteran withdrew his 
appeal of the RO's denial of his claim to reopen a claim of 
entitlement to service connection for left knee disability.  
In an October 2007 written statement, he withdrew his claims 
of entitlement to service connection for lung cancer, mass-
like infiltrate, right upper lobe, and to automobile and 
adaptive equipment or adaptive equipment only, specially 
adapted housing, and special home adaptation..  The Board 
will limit its consideration accordingly.

The veteran submitted additional pertinent evidence in April 
2008, after the most recent readjudication of the claims in 
November 2007.  This evidence was accompanied by a written, 
signed waiver of the veteran's right to have this evidence 
initially considered by the RO.



FINDINGS OF FACT

1.  The veteran's hiatal hernia is not manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain; it is productive of less 
than considerable impairment of health.

2.  The veteran's bilateral hearing loss is manifested by no 
worse than a level II hearing in the right ear and a level IV 
hearing in the left ear

3.  Neither diverticulitis nor colon polyps were not present 
in service and neither are etiologically related to service.

4.  Pneumonia was not present in service and is not 
etiologically related to service.

5.  In a June 1979 decision, the Board denied the veteran's 
claim for service connection for exposure to phosgene gas.

6.  The evidence received since the June 1979 Board decision 
is cumulative or redundant of the evidence previously of 
record or is not sufficient to raise a reasonable possibility 
of substantiating the claim for service connection for 
exposure to phosgene gas.

7.  In a June 1980 decision, the Board denied the veteran's 
claims for service connection for a right shoulder disability 
and for a right knee disability.

8.  The evidence received since the June 1980 Board decision 
is cumulative or redundant of the evidence previously of 
record or is not sufficient to raise a reasonable possibility 
of substantiating the claim for service connection for a 
right shoulder disability or a right knee disability.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for hiatal hernia have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic 
Codes 7346, 7347 (2008).

2.  The criteria for a compensable disability rating for a 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100, § 4.86 (2008). 

3.  Diverticulitis and colon polyps were not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

4.  Pneumonia was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

5.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for exposure to 
phosgene gas.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

6.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a right 
shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

7.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a right knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has also held that because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
Kent-compliant notice, by letters mailed in July 2003, 
January 2004, November 2004, and May 2007.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v.  Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, a May 2007 letter provided the notice required 
in response to the veteran's hiatal hernia and bilateral 
hearing loss disability claims.  This letter informed the 
veteran that he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disabilities and the effect that worsening 
has on his employment and daily life.  It provided 
appropriate notice with respect to the effective-date element 
of the claims and included information on how VA determines 
the disability rating by use of the rating schedule.  It also 
provided examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to 
obtain), to include treatment records, Social Security 
determinations, statements from employers concerning the 
impact of the disabilities on the veteran's employment, and 
statements from persons concerning their observations of how 
the disabilities have affected the veteran.  Finally, it also 
informed the veteran of the assistance that VA would provide 
to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disabilities in the Statements of the Case.  

Although the veteran was not provided adequate notice with 
respect to the disability-rating or effective-date elements 
of the claims until after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for diverticulitis, a history of 
colon polyps, or pneumonia, and that reopening of the claims 
for service connection for a right shoulder disability, a 
right knee disability, and exposure to phosgene gas is not in 
order.  Consequently, no disability rating or effective date 
will be assigned, so the failure to provide earlier notice 
with respect to those elements of the claims is no more than 
harmless error.  In addition, with respect to the claims for 
increased ratings, the record reflects that the RO 
readjudicated those claims based on all evidence of record 
prior to the certification of the appeal.  In addition, the 
evidence submitted after the certification of the appeal is 
not relevant to the rating issues.  There is no indication or 
reason to believe that the ultimate decision of the RO on the 
merits of either claim would have been different had complete 
VCAA notice been provided at an earlier time.


The Board also notes that the veteran's service treatment 
records, pertinent VA medical records, and private medical 
records have been obtained.  In addition, the veteran has 
been afforded appropriate VA examinations in response to his 
claims for increased ratings and his right knee claim.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate any of the claims.  The Board is 
also unaware of any such outstanding evidence.  

Although the veteran was not afforded VA examinations in 
response to his service connection claims, the Board has 
determined that no such examination is required in this case 
because the medical evidence currently of record is 
sufficient to decide the claims and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claim.  In this regard, the Board notes 
that no pertinent abnormality was found on the veteran's 
examination for retirement from service and there is no 
medical evidence of suggesting the presence of any of the 
claimed disabilities until many years after the veteran's 
discharge from service or suggesting that any of the claimed 
disabilities are etiologically related to service.  The Board 
also acknowledges that the veteran was not afforded VA 
examinations in response to his other claims to reopen, but 
notes that VA is not obliged to provide such an examination 
if new and material evidence to reopen a claim has not been 
received.  See 38 C.F.R. § 3.159(c)(4).  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non-prejudicial to the appellant.  

Accordingly, the Board will address the merits of the claims.



Increased Ratings Claims

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

A 10 percent disability rating is warranted for a hiatal 
hernia if it is productive of two or more of the symptoms for 
the 30 percent rating but of lesser severity.  A 30 percent 
disability rating is warranted when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis 
(heartburn), and regurgitation, accompanied by substernal or 
arm or shoulder pain, productive of considerable impairment 
of health.  A 60 percent disability rating is warranted when 
there are symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptoms combinations productive of severe impairment of 
health.  38 C.F.R. § 4.124a, Diagnostic Code 7346.  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of § 
4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86 
(2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities here on appeal.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to either disability.  

A.  Hiatal Hernia

The veteran's hiatal hernia currently is assigned a 10 
percent disability rating under 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2008).

The medical evidence of record shows that the veteran's 
hiatal hernia does not warrant a rating in excess of 10 
percent. 

A June 2004 private treatment record from Dr. L.P.C. states 
that there was gastroesophageal reflux into the hernia and 
esophagus but that the stomach, duodenal bulb, sweep, and 
proximal small bowel were normal.  Dr. L.P.C. diagnosed a 
motility disorder of the esophagus with hiatal hernia and 
gastroesophageal reflux into the hernia and distal esophagus. 

A June 2004 VA examination report reflects that the veteran 
complained of intermittent nausea with emesis without 
associated hematemesis.  On physical examination, mild 
epigastric tenderness to palpation was found.  The veteran 
denied any frank hematochezia, melenic stools, constipation, 
or diarrhea.  The examiner found no rebound, 
hepatosplenomegaly, peritoneal signs, or guarding, although 
the abdomen was soft and nontender with positive bowel 
sounds.  The examiner concluded that the veteran's hiatal 
hernia was unchanged.

At a July 2005 VA examination afforded the veteran, he 
complained of chronic laryngitis that he thought was 
associated with hiatal hernia.  On examination, the veteran 
was found to be mildly hoarse.  The veteran was indeed 
diagnosed with chronic laryngitis, as a result of which an 
August 2005 rating decision assigned a 30 percent disability 
rating for chronic laryngitis associated with hiatal hernia, 
effective March 17, 2005.

The veteran's July 2007 VA examiner took his report that 
symptoms consisted of epigastric pain and reflexive stomach 
contents; these symptoms were reported to be essentially 
constant.  The examiner noted that there was no functional 
impairment and that there was no history of surgery, 
gastrointestinal bleeding, or ulceration.  The examiner 
concluded that there was no change in the established 
diagnosis of hiatal hernia.

In view of the foregoing evidence, objective findings of 
dysphagia, pyrosis (heartburn), and regurgitation are 
minimal, despite the veteran's complaints of reflexive 
stomach contents and intermittent nausea.  There is no 
medical evidence indicating that the hiatal hernia is 
productive of substernal or arm or shoulder pain, or that it 
is productive of any significant impairment of health.  The 
veteran's service-connected hiatal hernia, therefore, does 
not warrant a disability evaluation in excess of 10 percent 
under 38 C.F.R. § 4.124a, Diagnostic Code 7346.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

B.  Bilateral Hearing Loss

The veteran seeks to establish entitlement to a compensable 
rating for bilateral hearing loss disability.  However, upon 
review of the evidence of record, the Board finds that the 
veteran does not have sufficient hearing impairment to 
support a compensable rating under the applicable criteria.

A VA audiological evaluation in June 2004 found puretone 
thresholds in decibels (dbs) for the four frequencies used 
for VA evaluation as noted: 25, 40, 65, and 80 dbs, 
respectively, at 1000, 2000, 3000, and 4000 Hertz  for the 
right ear, and 35, 45, 75, and 100 dbs, respectively, at 
1000, 2000, 3000, and 4000 Hertz for the left ear. 

Speech audiometry results for the June 2004 examination show 
speech recognition ability of 88 percent for the right ear 
and 80 percent for the left ear.  Applying these values to 
the rating criteria results in a numeric designation of level 
II in the better (right) ear and a IV in the poorer (left) 
ear.  See 38 C.F.R. § 4.85, Table VI.  Application of the 
levels of hearing impairment in each ear to Table VII at 38 
C.F.R. § 4.85 produces a noncompensable rating.

The veteran was fitted for a hearing aid on September 2004.

A private audiometric report dated in February 2005 and 
created by M.H., Au.D., recorded puretone thresholds in 
decibels (dbs) for the four frequencies of 1000, 2000, 3000, 
and 4000 Hertz of 25, 30, 65, and 80 dbs, respectively, for 
the right ear, and 25, 30, 70, and 95 dbs, respectively, for 
the left ear.  Speech recognition scores of 96 percent and 88 
percent for the right and left ear were reported.  However, 
it is unclear that the author of this audiometric report is a 
state-licensed audiologist for VA purposes, as required by 
regulation.  38 C.F.R. 4.85(a).  Still, even assuming he or 
she is, the record is insufficient for rating purposes 
because there is no evidence that speech recognition test 
studies were conducted using the Maryland CNC Word List as is 
required under 38 C.F.R. § 4.85.

On VA audiological evaluation in June 2007, puretone 
thresholds in decibels (dbs) for the four frequencies used 
for VA evaluation were as follows: 25, 35, 65, and 70 dbs, 
respectively, at 1000, 2000, 3000, and 4000 Hertz  for the 
right ear, and 25, 35, 70, and 90 dbs, respectively, at 1000, 
2000, 3000, and 4000 Hertz for the left ear. 

Speech audiometry results of the June 2007 examination show 
speech recognition ability of 92 percent for the right and 
left ears.  Application of these values to the rating 
criteria results in a numeric designation of level I in both 
ears.  See 38 C.F.R. § 4.85, Table VI.  Analyzing the levels 
of hearing impairment in each ear with Table VII at 38 C.F.R. 
§ 4.85 produces a noncompensable rating.

The Board has also considered the veteran's own statements 
concerning his hearing impairment.  None of those statements 
provide an appropriate basis for the Board to find that the 
veteran meets the specific schedular criteria for a 
compensable rating.  In addition, the Board's consideration 
of factors outside of the rating criteria provided by the 
regulations is error as a matter of law.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  The objective evidence 
in this case is clear and unambiguous.  It establishes that 
the disability is properly assigned a noncompensable rating.

C.  Extra-Schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on the part of 
the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disabilities 
and that the manifestations of the disabilities are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication that the average industrial 
impairment from hiatal hernia would be in excess of 10 
percent or that the average industrial impairment from the 
bilateral hearing loss disability would be to a compensable 
degree.  Accordingly, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order.



Service Connection Claims

Legal Criteria

Generally, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Analysis

The veteran contends that his diverticulosis, colon polyps 
and pneumonia were incurred during his active duty service.  
Service medical records are devoid of evidence of pneumonia.  
There are two service medical records, dated in March 1961 
and December 1974, relevant to the veteran's colon: In 1961, 
the terminal ileum was normal; in 1974, the colon was filled 
with gross reflux into the terminal ileum but the conclusion 
at the time was of an essentially negative barium enema.  
Service medical records otherwise contain no evidence 
relevant to diverticulosis and a history of colon polyps.  
The report of the veteran's retirement examination in July 
1977 shows that no evidence of the claimed disabilities was 
found.  

The post-service medical evidence of record shows that the 
veteran currently has diverticulosis and a history of colon 
polyps: see the colonoscopy reports from Dr. K.R.M. dated in 
March 1993 and December 1994, a complaint of diverticulitis 
in a June 1995 VA treatment record, the diagnosis of 
diverticulitis in a private treatment record from Dr. T.P.B. 
dated in October 1999, the diagnosis of diverticulitis of the 
large intestine by Dr. F.M.G. in three private treatment 
reports spanning the period from January 2002 to January 
2004, and the February 2002 operative report on a colonoscopy 
performed at that time.  As to the veteran's pneumonia claim, 
the evidence after active duty reveals that the veteran has 
had pneumonia: see a January and February 2004 VA treatment 
record noting the veteran's resolving pneumonia and the 
subsequent failure of the veteran's pneumonia to have 
cleared; and a March 2004 diagnosis of pneumonia from a Fort 
Eustis physician's assistant who had been the veteran's in-
service clinician.

However, there is no medical evidence showing that the 
veteran was found to have either of the claimed disorders 
until decades following his discharge from service.  
Moreover, there is no medical evidence suggesting that either 
the veteran's diverticulosis and a history of colon polyps or 
pneumonia is etiologically related to service.  

In essence, the evidence of a nexus between the claimed 
disorders and his active service is limited to the lay 
statements of the veteran.  This is not competent evidence of 
the alleged nexus since laypersons are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against these claims.

Claims to Reopen 

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently false 
or untrue," the Justus credibility rule does not apply.  
Duran v. Brown, 7 Vet. App. 216 (1994).

Analysis

The veteran seeks to reopen claims for service connection for 
a right shoulder disability, exposure to phosgene gas, and a 
right knee disability

In June 1979, the Board determined that no exposure to 
phosgene gas was incurred in service.  A June 1980 Board 
decision denied the veteran's claims of entitlement to 
service connection for bilateral shoulder disability and 
bilateral knee disability.

The veteran's claims to reopen were received in July 2003 as 
to the right shoulder and bilateral knee disability and in 
August 2003 as to exposure to phosgene gas.

The Board notes that additional evidence added to the record 
since the prior Board decisions in June 1979 and June 1980 is 
not sufficient to raise a reasonable possibility of 
substantiating any of the claims.

The evidence added to the record from the time of the 
aforementioned previous Board decisions is limited, as to 
exposure to phosgene gas, to reiteration by the veteran that 
he has a history of such exposure (in a March 2004 statement 
to a former in-service physician's assistant who currently 
worked at Fort Eustis, Virginia).  With regard to the 
veteran's right shoulder disability and his right knee 
disability, the additional evidence supplied to the record 
since the June 1980 decision gives medical confirmation that 
the claimed disabilities actually afflict the veteran.  
Evidence of the veteran's right shoulder disability begins 
with a September 1996 private physician's report diagnosing a 
rotator cuff tear of the right shoulder related to an injury 
that occurred in June 1996, and includes besides that a July 
1997 operative report on the veteran's right shoulder, an 
October 1999 private diagnostic impression of right rotator 
cuff repair, and a January 2002 private treatment record's 
note by Dr. R.J.S. of continuing right shoulder complaints.  
With respect to the appellant's right knee, an April 2004 
physician's assessment consultation note, an October 2005 MRI 
[magnetic resonance imaging] report, a July 2007 VA 
examination report, an October 1997 private treatment record 
from Dr. M.W.M., and private treatment records received in 
April 2008 from Drs. R.T.D. and M.W.M. confirm the veteran's 
advanced, even severe right knee arthritis.  

None of the medical evidence added to the record shows that 
the veteran was exposed to phosgene gas or has any disability 
as a result of such exposure.  In addition, none of the 
medical evidence added to the record suggests that the 
veteran had a chronic knee or right shoulder disability 
within one year of his discharge from service or that any 
such disability is etiologically related to service.  
Therefore, none of the medical evidence added to the record 
is new and material.

Indeed, the July 2007 VA examination report specifically 
states that the documentation of bilateral knee problems 
incurred during active service is extremely minimal, that 
there is no documentation in the available service records 
supporting any claims that serious trauma or disease existed 
in the knees during active service, that the veteran's 1977 
retirement examination report was normal as to the knees, and 
that the VA physician was unable to conclude without 
speculation that the veteran's current complaints were 
related to his active duty service..  

The veteran's own statements have been added to the record, 
but as already noted above they are insufficient to establish 
a reasonable possibility of substantiating the claims because 
lay persons are not competent to render an opinion concerning 
medical causation.  See Espiritu, at 494; Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Accordingly, the Board concludes 
that new and material evidence has not been presented to 
reopen any of these claims.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for hiatal hernia is denied.

Entitlement to a compensable disability evaluation for 
bilateral hearing loss is denied.

Entitlement to service connection for diverticulosis and a 
history of colon polyps is denied.

Entitlement to service connection for pneumonia is denied.

The claim to reopen for entitlement to service connection for 
a right shoulder disability is denied.

The claim to reopen for entitlement to service connection for 
exposure to phosgene gas is denied.

The claim to reopen a claim of entitlement to service 
connection for a right knee disability is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


